Citation Nr: 1402153	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-04 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1985 to July 2010.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not currently have gastroenteritis or residuals thereof.


CONCLUSION OF LAW

The criteria for entitlement to service connection for gastroenteritis have not been met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits. This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, evidence the claimant is to provide and which VA will seek to obtain, and that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In this case, VA provided the Veteran notice in April 2010, prior to the initial adjudication of her claim in December 2010. The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The Veteran was notified of the evidence not of record that was necessary to substantiate the claim and told that she needed to identify the relevant time periods for treatment and the persons, agency, or company in possession of additional records to help decide her claim. She was also informed that VA would attempt to determine what additional information was needed to process her claim, and that VA would schedule a VA examination if appropriate and obtain VA medical records, service records, and private treatment reports as indicated. Further, she was told how the VA would assign a disability rating and an effective date if the claim were granted. As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA also satisfied its duty to assist the Veteran in the development of her claim.  

First, VA satisfied its duty to seek relevant records. The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file. The Veteran has not identified any other treatment records aside from those that are already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty obtain a medical examination and opinion when required. In June 2010, VA provided the Veteran a medical examination addressing whether the Veteran had a diagnosis of gastroenteritis or residuals thereof and, if so, whether these were linked to the Veteran's active service. This examination was adequate, as the VA examiner reviewed the claims file and interviewed the Veteran regarding her medical history. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board acknowledges that the VA examiner did not provide an opinion addressing whether any gastroenteritis is etiologically related to the Veteran's active duty service, but finds that an opinion is not necessary in this case because, as discussed below, the record lacks competent evidence of a current disability.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends she is entitled to service connection for gastroenteritis incurred during her active service as a surgical service craftsman in the U.S. Air Force. 

The Board finds the Veteran not entitled to service connection for gastroenteritis or residuals thereof because competent, probative evidence of record fails to establish that she has a current disability or residuals thereof related to her active service.

A disability is service connected if it resulted from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or causal relationship, between the in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may only be awarded to an applicant for a disability existing on the date of application, not for a past disability. Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997). But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the current disability requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law. 38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board must focus on the evidence necessary to substantiate a claim and what the evidence fails to show, and, in doing so, explain why any material evidence favorable to the claimant was rejected or given little weight. 38 U.S.C.A. § 7104(d)(1) (2013); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail. 38 U.S.C.A. § 5107(b)(2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, the claim will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.  

The record does not contain evidence that the Veteran currently has a diagnosis of gastroenteritis or any residuals thereof. 

The Veteran's STRs do reveal that she was assessed with gastroenteritis four times during active service-in December 1996, April 1998, March 2008, and August 2008. However, the April 1998 assessment was considered acute, the March 2008 assessment was deemed likely viral due to its acute onset and mild severity, and the August 2008 assessment appears to have been a differential diagnosis. 

In June 2010, the Veteran underwent a general VA examination. The examiner reviewed the claims file and assessed the Veteran with diverticulitis of the colon and gastroesophageal reflux disease but found that her gastroenteritis had resolved. In fact, it appears that during the VA examination the Veteran herself reported that she was not claiming service connection for gastroenteritis because it had resolved. Parenthetically, the Board notes that service connection has been established for gastroesophageal reflux disease and diverticulitis. See December 2010 rating decision.

Medical evidence submitted following the June 2010 VA examination does not reveal a current diagnosis of gastroenteritis. While a January 2011 consultation report includes gastroenteritis in a list of chronic problems, it was not included in April 2011 and August 2012 VA treatment records as one of her active problems or as a part of her medical history. In January 2012 private treatment records from Gastroenterology Consultants of San Antonio the Veteran complained of abdominal pain, fever, chills, and nausea; however, her symptoms were attributed to a recent procedure and she was not assessed with gastroenteritis. See also March 2012 Substantive Appeal. 

The Board recognizes the Veteran's contention that she has gastroenteritis that is etiologically related to her active service. See March 2011 Notice of Disagreement; March 2012 Substantive Appeal. While the Veteran is competent to report her symptoms, she is not competent to provide a diagnosis in this case, as the issue is medically complex and requires specialized knowledge and training. Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease). The Board reiterates that the record does not show that the Veteran currently has a diagnosis of gastroenteritis, as the Veteran herself stated during her June 2010 VA examination that it had resolved and subsequent competent medical evidence does not reveal a diagnosis of gastroenteritis. The Board therefore finds the competent medical evidence of record more probative.

Without a current disability, the Veteran is not entitled to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."). Therefore, the preponderance of the evidence is against the claim for service connection.


ORDER

Service connection for gastroenteritis is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


